UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY,MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 9-30-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings VP Balanced Fund September 30, 2013 VP Balanced - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 59.4% AEROSPACE AND DEFENSE — 3.2% Alliant Techsystems, Inc. Boeing Co. (The) Exelis Inc. General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. AIRLINES † Allegiant Travel Co. BEVERAGES — 0.8% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. Biogen Idec, Inc. Celgene Corp. Myriad Genetics, Inc. United Therapeutics Corp. CAPITAL MARKETS — 0.3% Federated Investors, Inc., Class B Goldman Sachs Group, Inc. (The) CHEMICALS — 1.9% Dow Chemical Co. (The) LyondellBasell Industries NV, Class A Monsanto Co. NewMarket Corp. PPG Industries, Inc. COMMERCIAL BANKS — 0.9% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.1% Deluxe Corp. COMMUNICATIONS EQUIPMENT — 1.7% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 3.5% Apple, Inc. EMC Corp. Hewlett-Packard Co. Seagate Technology plc Western Digital Corp. CONSUMER FINANCE — 0.7% American Express Co. Cash America International, Inc. CONTAINERS AND PACKAGING — 0.8% Owens-Illinois, Inc. Packaging Corp. of America Silgan Holdings, Inc. Sonoco Products Co. DIVERSIFIED CONSUMER SERVICES — 0.1% Outerwall, Inc. DIVERSIFIED FINANCIAL SERVICES — 2.5% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. Moody's Corp. MSCI, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 2.6% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 0.5% Edison International ELECTRICAL EQUIPMENT — 1.3% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 0.8% Ensco plc, Class A Helmerich & Payne, Inc. Nabors Industries Ltd. RPC, Inc. FOOD AND STAPLES RETAILING — 1.4% Kroger Co. (The) Rite Aid Corp. Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.6% Archer-Daniels-Midland Co. General Mills, Inc. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 2.7% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. Zimmer Holdings, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.0% Bally Technologies, Inc. Cracker Barrel Old Country Store, Inc. International Game Technology HOUSEHOLD DURABLES — 0.7% Newell Rubbermaid, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.3% Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.2% Danaher Corp. General Electric Co. INSURANCE — 3.3% Aflac, Inc. American International Group, Inc. Amtrust Financial Services, Inc. Arch Capital Group Ltd. First American Financial Corp. MetLife, Inc. Old Republic International Corp. Protective Life Corp. Reinsurance Group of America, Inc. RenaissanceRe Holdings Ltd. StanCorp Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) INTERNET AND CATALOG RETAIL — 0.3% Expedia, Inc. INTERNET SOFTWARE AND SERVICES — 1.4% Google, Inc., Class A IT SERVICES — 1.6% Accenture plc, Class A International Business Machines Corp. LEISURE EQUIPMENT AND PRODUCTS — 0.7% Hasbro, Inc. Mattel, Inc. MACHINERY — 0.2% Crane Co. Snap-On, Inc. MEDIA — 0.7% Time Warner, Inc. MULTILINE RETAIL — 0.7% Dillard's, Inc., Class A Target Corp. OIL, GAS AND CONSUMABLE FUELS — 3.9% Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gran Tierra Energy, Inc. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. Western Refining, Inc. PHARMACEUTICALS — 5.0% AbbVie, Inc. Allergan, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Questcor Pharmaceuticals, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.4% Broadcom Corp., Class A Texas Instruments, Inc. SOFTWARE — 3.1% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 2.9% Buckle, Inc. (The) GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. PetSmart, Inc. Staples, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.9% Hanesbrands, Inc. Ralph Lauren Corp. THRIFTS AND MORTGAGE FINANCE — 0.5% Ocwen Financial Corp. TOBACCO — 0.3% Philip Morris International, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $59,991,700) U.S. TREASURY SECURITIES — 12.8% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 5.25%, 2/15/29 U.S. Treasury Bonds, 5.375%, 2/15/31 U.S. Treasury Bonds, 4.375%, 11/15/39 U.S. Treasury Bonds, 4.375%, 5/15/41 U.S. Treasury Bonds, 3.125%, 11/15/41 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Bonds, 3.125%, 2/15/43 U.S. Treasury Bonds, 2.875%, 5/15/43 U.S. Treasury Notes, 0.50%, 10/15/13 U.S. Treasury Notes, 0.75%, 12/15/13 U.S. Treasury Notes, 1.25%, 2/15/14 U.S. Treasury Notes, 2.25%, 1/31/15 U.S. Treasury Notes, 0.25%, 5/31/15 U.S. Treasury Notes, 1.875%, 6/30/15 U.S. Treasury Notes, 0.375%, 11/15/15 U.S. Treasury Notes, 1.375%, 11/30/15 U.S. Treasury Notes, 0.375%, 1/15/16 U.S. Treasury Notes, 0.875%, 2/28/17 U.S. Treasury Notes, 2.375%, 7/31/17 U.S. Treasury Notes, 0.75%, 10/31/17 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 0.875%, 1/31/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.375%, 7/31/18 U.S. Treasury Notes, 1.75%, 5/15/23 TOTAL U.S. TREASURY SECURITIES (Cost $16,312,524) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 10.6% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 1.4% FHLMC, VRN, 1.75%, 10/15/13 FHLMC, VRN, 1.85%, 10/15/13 FHLMC, VRN, 1.97%, 10/15/13 FHLMC, VRN, 1.98%, 10/15/13 FHLMC, VRN, 2.07%, 10/15/13 FHLMC, VRN, 2.36%, 10/15/13 FHLMC, VRN, 2.37%, 10/15/13 FHLMC, VRN, 2.43%, 10/15/13 FHLMC, VRN, 2.58%, 10/15/13 FHLMC, VRN, 2.89%, 10/15/13 FHLMC, VRN, 3.23%, 10/15/13 FHLMC, VRN, 3.28%, 10/15/13 FHLMC, VRN, 3.80%, 10/15/13 FHLMC, VRN, 4.05%, 10/15/13 FHLMC, VRN, 4.36%, 10/15/13 FHLMC, VRN, 5.18%, 10/15/13 FHLMC, VRN, 5.40%, 10/15/13 FHLMC, VRN, 5.79%, 10/15/13 FHLMC, VRN, 5.95%, 10/15/13 FHLMC, VRN, 6.13%, 10/15/13 FNMA, VRN, 2.70%, 10/25/13 FNMA, VRN, 3.31%, 10/25/13 FNMA, VRN, 3.36%, 10/25/13 FNMA, VRN, 3.81%, 10/25/13 FNMA, VRN, 3.93%, 10/25/13 FNMA, VRN, 3.94%, 10/25/13 FNMA, VRN, 5.39%, 10/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 9.2% FHLMC, 7.00%, 11/1/13 FHLMC, 6.50%, 6/1/16 FHLMC, 6.50%, 6/1/16 FHLMC, 4.50%, 1/1/19 FHLMC, 6.50%, 1/1/28 FHLMC, 6.50%, 6/1/29 FHLMC, 8.00%, 7/1/30 FHLMC, 5.50%, 12/1/33 FHLMC, 5.50%, 1/1/38 FHLMC, 6.00%, 8/1/38 FHLMC, 4.00%, 4/1/41 FHLMC, 6.50%, 7/1/47 FNMA, 6.00%, 1/1/14 FNMA, 4.50%, 5/1/19 FNMA, 4.50%, 5/1/19 FNMA, 6.50%, 1/1/28 FNMA, 6.50%, 1/1/29 FNMA, 7.50%, 7/1/29 FNMA, 7.50%, 9/1/30 FNMA, 5.00%, 7/1/31 FNMA, 6.50%, 1/1/32 FNMA, 5.50%, 6/1/33 FNMA, 5.50%, 8/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.50%, 1/1/34 FNMA, 5.00%, 4/1/35 FNMA, 4.50%, 9/1/35 FNMA, 5.00%, 2/1/36 FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37 FNMA, 3.50%, 1/1/41 FNMA, 4.00%, 1/1/41 FNMA, 4.50%, 1/1/41 FNMA, 4.50%, 2/1/41 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 3/1/42 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 8/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 FNMA, 6.50%, 9/1/47 GNMA, 7.00%, 4/20/26 GNMA, 7.50%, 8/15/26 GNMA, 7.00%, 2/15/28 GNMA, 7.50%, 2/15/28 GNMA, 6.50%, 5/15/28 GNMA, 6.50%, 5/15/28 GNMA, 7.00%, 12/15/28 GNMA, 7.00%, 5/15/31 GNMA, 5.50%, 11/15/32 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.50%, 5/20/41 GNMA, 4.50%, 6/15/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $13,250,077) CORPORATE BONDS — 10.1% AEROSPACE AND DEFENSE — 0.1% L-3 Communications Corp., 4.75%, 7/15/20 Lockheed Martin Corp., 4.25%, 11/15/19 Raytheon Co., 2.50%, 12/15/22 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.2% American Honda Finance Corp., 2.50%, 9/21/15 American Honda Finance Corp., 1.50%, 9/11/17 Ford Motor Co., 4.75%, 1/15/43 Ford Motor Credit Co. LLC, 5.00%, 5/15/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 BEVERAGES — 0.2% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/20 Anheuser-Busch InBev Worldwide, Inc., 2.50%, 7/15/22 Coca-Cola Co. (The), 1.80%, 9/1/16 Dr Pepper Snapple Group, Inc., 2.90%, 1/15/16 PepsiCo, Inc., 2.75%, 3/1/23 SABMiller Holdings, Inc., 2.45%, 1/15/17 SABMiller Holdings, Inc., 3.75%, 1/15/22 BIOTECHNOLOGY — 0.1% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 5.375%, 5/15/43 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.1% Ameriprise Financial, Inc., 4.00%, 10/15/23 Bear Stearns Cos. LLC (The), 6.40%, 10/2/17 Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.1% Ashland, Inc., 4.75%, 8/15/22 Dow Chemical Co. (The), 2.50%, 2/15/16 Dow Chemical Co. (The), 4.25%, 11/15/20 Eastman Chemical Co., 2.40%, 6/1/17 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 COMMERCIAL BANKS — 0.8% Bank of America N.A., 5.30%, 3/15/17 Bank of Montreal, MTN, 1.45%, 4/9/18 Bank of Nova Scotia, 2.55%, 1/12/17 BB&T Corp., MTN, 5.70%, 4/30/14 BB&T Corp., MTN, 3.20%, 3/15/16 BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 2.15%, 3/23/15 Capital One Financial Corp., 1.00%, 11/6/15 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 HSBC Bank plc, 3.50%, 6/28/15 Intesa Sanpaolo SpA, 3.875%, 1/16/18 KFW, 4.125%, 10/15/14 KFW, 2.00%, 6/1/16 KFW, 2.00%, 10/4/22 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 SunTrust Banks, Inc., 3.60%, 4/15/16 Toronto-Dominion Bank (The), 2.375%, 10/19/16 U.S. Bancorp., 3.44%, 2/1/16 U.S. Bancorp., MTN, 3.00%, 3/15/22 U.S. Bancorp., MTN, 2.95%, 7/15/22 Wachovia Bank N.A., 4.80%, 11/1/14 Wells Fargo & Co., 3.68%, 6/15/16 Wells Fargo & Co., MTN, 4.60%, 4/1/21 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.80%, 5/15/18 Republic Services, Inc., 3.55%, 6/1/22 COMMUNICATIONS EQUIPMENT — 0.1% Apple, Inc., 1.00%, 5/3/18 Apple, Inc., 2.40%, 5/3/23 CC Holdings GS V LLC / Crown Castle GS III Corp., 3.85%, 4/15/23 Cisco Systems, Inc., 5.90%, 2/15/39 COMPUTERS AND PERIPHERALS — 0.1% Hewlett-Packard Co., 4.30%, 6/1/21 Hewlett-Packard Co., 4.65%, 12/9/21 Seagate HDD Cayman, 4.75%, 6/1/23 CONSTRUCTION MATERIALS † Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.3% American Express Co., 1.55%, 5/22/18 American Express Credit Corp., 1.30%, 7/29/16 American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Equifax, Inc., 3.30%, 12/15/22 PNC Bank N.A., 6.00%, 12/7/17 SLM Corp., MTN, 5.00%, 10/1/13 CONTAINERS AND PACKAGING † Ball Corp., 6.75%, 9/15/20 Ball Corp., 4.00%, 11/15/23 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 1.60%, 11/1/17 Catholic Health Initiatives, 2.95%, 11/1/22 Johns Hopkins University, 4.08%, 7/1/53 DIVERSIFIED FINANCIAL SERVICES — 1.6% Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 Bank of America Corp., 4.10%, 7/24/23 BNP Paribas SA, MTN, 2.70%, 8/20/18 Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 4.45%, 1/10/17 Citigroup, Inc., 5.50%, 2/15/17 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 1.75%, 5/1/18 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 General Electric Capital Corp., 2.25%, 11/9/15 General Electric Capital Corp., MTN, 5.00%, 1/8/16 General Electric Capital Corp., MTN, 2.30%, 4/27/17 General Electric Capital Corp., MTN, 5.625%, 9/15/17 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 5.95%, 1/18/18 Goldman Sachs Group, Inc. (The), 2.375%, 1/22/18 Goldman Sachs Group, Inc. (The), 2.90%, 7/19/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 Goldman Sachs Group, Inc. (The), 6.75%, 10/1/37 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, 4.00%, 3/30/22 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 5.75%, 1/25/21 Morgan Stanley, 4.875%, 11/1/22 Morgan Stanley, 3.75%, 2/25/23 Morgan Stanley, MTN, 6.625%, 4/1/18 Morgan Stanley, MTN, 5.625%, 9/23/19 Royal Bank of Scotland Group plc, 6.125%, 12/15/22 UBS AG (Stamford Branch), 5.875%, 12/20/17 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42 British Telecommunications plc, 5.95%, 1/15/18 CenturyLink, Inc., Series Q, 6.15%, 9/15/19 Deutsche Telekom International Finance BV, 2.25%, 3/6/17 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Telefonica Emisiones SAU, 5.88%, 7/15/19 Verizon Communications, Inc., 3.65%, 9/14/18 Verizon Communications, Inc., 4.50%, 9/15/20 Verizon Communications, Inc., 5.15%, 9/15/23 Verizon Communications, Inc., 6.40%, 9/15/33 Verizon Communications, Inc., 7.35%, 4/1/39 Verizon Communications, Inc., 6.55%, 9/15/43 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.1% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Transocean, Inc., 2.50%, 10/15/17 Transocean, Inc., 6.50%, 11/15/20 Transocean, Inc., 6.375%, 12/15/21 Weatherford International Ltd., 9.625%, 3/1/19 FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 2.75%, 12/1/22 Kroger Co. (The), 6.40%, 8/15/17 Kroger Co. (The), 5.15%, 8/1/43 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 2.55%, 4/11/23 Wal-Mart Stores, Inc., 5.875%, 4/5/27 Walgreen Co., 1.80%, 9/15/17 Walgreen Co., 3.10%, 9/15/22 FOOD PRODUCTS — 0.1% Kellogg Co., 4.45%, 5/30/16 Kraft Foods Group, Inc., 6.125%, 8/23/18 Kraft Foods Group, Inc., 5.00%, 6/4/42 Mondelez International, Inc., 6.50%, 2/9/40 Tyson Foods, Inc., 4.50%, 6/15/22 GAS UTILITIES — 0.5% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enbridge Energy Partners LP, 6.50%, 4/15/18 Energy Transfer Partners LP, 4.15%, 10/1/20 Energy Transfer Partners LP, 3.60%, 2/1/23 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 3.70%, 6/1/15 Enterprise Products Operating LLC, 6.30%, 9/15/17 Enterprise Products Operating LLC, 4.85%, 3/15/44 Enterprise Products Operating LLC, VRN, 7.03%, 1/15/18 Kinder Morgan Energy Partners LP, 6.85%, 2/15/20 Kinder Morgan Energy Partners LP, 3.95%, 9/1/22 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 6.55%, 7/15/19 MarkWest Energy Partners LP/MarkWest Energy Finance Corp., 4.50%, 7/15/23 Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES † Baxter International, Inc., 3.20%, 6/15/23 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.2% Aetna, Inc., 2.75%, 11/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 Express Scripts Holding Co., 7.25%, 6/15/19 NYU Hospitals Center, 4.43%, 7/1/42 UnitedHealth Group, Inc., 2.875%, 3/15/23 UnitedHealth Group, Inc., 4.25%, 3/15/43 Universal Health Services, Inc., 7.125%, 6/30/16 WellPoint, Inc., 3.125%, 5/15/22 HOTELS, RESTAURANTS AND LEISURE † Royal Caribbean Cruises Ltd., 5.25%, 11/15/22 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES — 0.1% D.R. Horton, Inc., 3.625%, 2/15/18 Lennar Corp., 4.75%, 12/15/17 Mohawk Industries, Inc., 3.85%, 2/1/23 Toll Brothers Finance Corp., 6.75%, 11/1/19 INDUSTRIAL CONGLOMERATES — 0.1% Bombardier, Inc., 5.75%, 3/15/22 General Electric Co., 5.25%, 12/6/17 General Electric Co., 2.70%, 10/9/22 General Electric Co., 4.125%, 10/9/42 INSURANCE — 0.5% Allstate Corp. (The), 4.50%, 6/15/43 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., 4.875%, 6/1/22 American International Group, Inc., MTN, 5.85%, 1/16/18 Berkshire Hathaway Finance Corp., 4.25%, 1/15/21 Berkshire Hathaway Finance Corp., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Genworth Holdings, Inc., 7.20%, 2/15/21 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 Hartford Financial Services Group, Inc., 5.95%, 10/15/36 ING U.S., Inc., 5.50%, 7/15/22 ING U.S., Inc., 5.70%, 7/15/43 Liberty Mutual Group, Inc., 4.95%, 5/1/22 Liberty Mutual Group, Inc., 6.50%, 5/1/42 Lincoln National Corp., 6.25%, 2/15/20 Markel Corp., 4.90%, 7/1/22 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.125%, 8/13/42 Principal Financial Group, Inc., 3.30%, 9/15/22 Prudential Financial, Inc., MTN, 5.375%, 6/21/20 Prudential Financial, Inc., MTN, 5.625%, 5/12/41 Travelers Cos., Inc. (The), 4.60%, 8/1/43 WR Berkley Corp., 4.625%, 3/15/22 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 Fidelity National Information Services, Inc., 3.50%, 4/15/23 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES † Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 5.375%, 10/16/29 MEDIA — 0.8% CBS Corp., 3.375%, 3/1/22 CBS Corp., 4.85%, 7/1/42 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 Discovery Communications LLC, 3.25%, 4/1/23 DISH DBS Corp., 7.125%, 2/1/16 Lamar Media Corp., 9.75%, 4/1/14 NBCUniversal Media LLC, 5.15%, 4/30/20 NBCUniversal Media LLC, 4.375%, 4/1/21 NBCUniversal Media LLC, 2.875%, 1/15/23 News America, Inc., 3.00%, 9/15/22 News America, Inc., 6.90%, 8/15/39 Qwest Corp., 7.50%, 10/1/14 SBA Telecommunications, Inc., 8.25%, 8/15/19 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner Cable, Inc., 4.50%, 9/15/42 Time Warner, Inc., 3.40%, 6/15/22 Time Warner, Inc., 7.70%, 5/1/32 Time Warner, Inc., 5.375%, 10/15/41 Viacom, Inc., 4.375%, 9/15/14 Viacom, Inc., 4.50%, 3/1/21 Viacom, Inc., 3.125%, 6/15/22 Virgin Media Secured Finance plc, 6.50%, 1/15/18 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.2% AngloGold Ashanti Holdings plc, 5.375%, 4/15/20 ArcelorMittal, 5.75%, 8/5/20 Barrick North America Finance LLC, 4.40%, 5/30/21 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Newmont Mining Corp., 6.25%, 10/1/39 Southern Copper Corp., 5.25%, 11/8/42 Teck Resources Ltd., 5.375%, 10/1/15 Vale Overseas Ltd., 5.625%, 9/15/19 Vale Overseas Ltd., 4.625%, 9/15/20 Xstrata Canada Financial Corp., 4.95%, 11/15/21 MULTI-UTILITIES — 0.5% CenterPoint Energy Houston Electric LLC, 3.55%, 8/1/42 CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19 Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Consumers Energy Co., 3.375%, 8/15/23 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 3.95%, 9/15/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Duke Energy Florida, Inc., 6.35%, 9/15/37 Edison International, 3.75%, 9/15/17 Exelon Generation Co. LLC, 5.20%, 10/1/19 Exelon Generation Co. LLC, 4.00%, 10/1/20 Exelon Generation Co. LLC, 5.60%, 6/15/42 FirstEnergy Corp., 4.25%, 3/15/23 Florida Power Corp., 3.85%, 11/15/42 Georgia Power Co., 4.30%, 3/15/42 Nisource Finance Corp., 4.45%, 12/1/21 Nisource Finance Corp., 5.25%, 2/15/43 Northern States Power Co., 3.40%, 8/15/42 Pacific Gas & Electric Co., 5.80%, 3/1/37 PacifiCorp, 6.00%, 1/15/39 Progress Energy, Inc., 3.15%, 4/1/22 Public Service Company of Colorado, 4.75%, 8/15/41 Sempra Energy, 6.50%, 6/1/16 Sempra Energy, 2.875%, 10/1/22 Southern Power Co., 5.15%, 9/15/41 Xcel Energy, Inc., 4.80%, 9/15/41 MULTILINE RETAIL † Macy's Retail Holdings, Inc., 3.875%, 1/15/22 Macy's Retail Holdings, Inc., 4.375%, 9/1/23 Target Corp., 4.00%, 7/1/42 OFFICE ELECTRONICS † Xerox Corp., 2.95%, 3/15/17 OIL, GAS AND CONSUMABLE FUELS — 0.7% Anadarko Petroleum Corp., 6.45%, 9/15/36 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 3.20%, 3/11/16 BP Capital Markets plc, 2.25%, 11/1/16 BP Capital Markets plc, 4.50%, 10/1/20 Chevron Corp., 2.43%, 6/24/20 ConocoPhillips, 5.75%, 2/1/19 ConocoPhillips Holding Co., 6.95%, 4/15/29 Denbury Resources, Inc., 4.625%, 7/15/23 Devon Energy Corp., 1.875%, 5/15/17 Devon Energy Corp., 5.60%, 7/15/41 EOG Resources, Inc., 5.625%, 6/1/19 EOG Resources, Inc., 4.10%, 2/1/21 Hess Corp., 6.00%, 1/15/40 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 6.875%, 2/1/20 Noble Energy, Inc., 4.15%, 12/15/21 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petro-Canada, 6.80%, 5/15/38 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Petroleos Mexicanos, 6.00%, 3/5/20 Petroleos Mexicanos, 3.50%, 1/30/23 Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Shell International Finance BV, 4.55%, 8/12/43 Statoil ASA, 2.45%, 1/17/23 Statoil ASA, 3.95%, 5/15/43 Talisman Energy, Inc., 7.75%, 6/1/19 Total Capital Canada Ltd., 2.75%, 7/15/23 Total Capital SA, 2.125%, 8/10/18 PAPER AND FOREST PRODUCTS — 0.1% Domtar Corp., 4.40%, 4/1/22 Georgia-Pacific LLC, 5.40%, 11/1/20 International Paper Co., 6.00%, 11/15/41 PHARMACEUTICALS — 0.3% AbbVie, Inc., 1.75%, 11/6/17 Actavis, Inc., 1.875%, 10/1/17 Actavis, Inc., 4.625%, 10/1/42 Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 2.40%, 9/15/22 Merck & Co., Inc., 2.80%, 5/18/23 Mylan, Inc., 3.125%, 1/15/23 Roche Holdings, Inc., 6.00%, 3/1/19 Roche Holdings, Inc., 7.00%, 3/1/39 Sanofi, 4.00%, 3/29/21 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% American Tower Corp., 5.05%, 9/1/20 American Tower Corp., 4.70%, 3/15/22 BRE Properties, Inc., 3.375%, 1/15/23 DDR Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22 Essex Portfolio LP, 3.25%, 5/1/23 HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 2.25%, 3/15/18 Health Care REIT, Inc., 3.75%, 3/15/23 Host Hotels & Resorts LP, 3.75%, 10/15/23 Kilroy Realty LP, 3.80%, 1/15/23 ProLogis LP, 4.25%, 8/15/23 Simon Property Group LP, 5.10%, 6/15/15 Simon Property Group LP, 5.75%, 12/1/15 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 WEA Finance LLC, 4.625%, 5/10/21 ROAD AND RAIL — 0.2% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 5.05%, 3/1/41 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 Norfolk Southern Corp., 3.25%, 12/1/21 Penske Truck Leasing Co. LP / PTL Finance Corp., 2.875%, 7/17/18 Union Pacific Corp., 4.00%, 2/1/21 Union Pacific Corp., 4.75%, 9/15/41 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT † Intel Corp., 1.35%, 12/15/17 SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17 Oracle Corp., 2.50%, 10/15/22 Oracle Corp., 3.625%, 7/15/23 SPECIALTY RETAIL — 0.1% Home Depot, Inc. (The), 5.95%, 4/1/41 Staples, Inc., 4.375%, 1/12/23 United Rentals North America, Inc., 5.75%, 7/15/18 TEXTILES, APPAREL AND LUXURY GOODS — 0.1% Gap, Inc. (The), 5.95%, 4/12/21 Hanesbrands, Inc., 6.375%, 12/15/20 L Brands, Inc., 6.90%, 7/15/17 PVH Corp., 4.50%, 12/15/22 TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.1% Alltel Corp., 7.875%, 7/1/32 Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Vodafone Group plc, 5.625%, 2/27/17 TOTAL CORPORATE BONDS (Cost $12,551,171) COMMERCIAL MORTGAGE-BACKED SECURITIES — 1.7% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class A4, VRN, 5.12%, 10/1/13 Banc of America Commercial Mortgage, Inc., Series 2005-5, Class AM, VRN, 5.18%, 10/1/13 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30 BB-UBS Trust, Series 2012-SHOW, Class A SEQ, 3.43%, 11/5/36 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.39%, 10/1/13 Commercial Mortgage Pass-Through Certificates, Series 2004-LB2A, Class A4 SEQ, 4.72%, 3/10/39 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C2, Class A2, VRN, 5.42%, 10/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 10/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class AJ, VRN, 4.86%, 10/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 10/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34 Irvine Core Office Trust, Series 2013-IRV, Class A2 SEQ, VRN, 3.28%, 10/10/13 LB-UBS Commercial Mortgage Trust, Series 2004-C1, Class A4 SEQ, 4.57%, 1/15/31 LB-UBS Commercial Mortgage Trust, Series 2004-C2, Class A4 SEQ, 4.37%, 3/15/36 LB-UBS Commercial Mortgage Trust, Series 2004-C4, Class A4, VRN, 5.71%, 10/11/13 LB-UBS Commercial Mortgage Trust, Series 2004-C8, Class AJ, VRN, 4.86%, 10/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 10/11/13 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class AM, VRN, 5.26%, 10/11/13 Morgan Stanley Capital I, Series 2005-HQ6, Class A2A SEQ, 4.88%, 8/13/42 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,265,602) COLLATERALIZED MORTGAGE OBLIGATIONS — 1.5% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 1.4% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37 Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Chase Mortgage Finance Corp., Series 2006-S4, Class A3, 6.00%, 12/25/36 Citigroup Mortgage Loan Trust, Inc., Series 2004-UST1, Class A4, VRN, 2.30%, 10/1/13 Citigroup Mortgage Loan Trust, Inc., Series 2005-4, Class A, VRN, 5.30%, 10/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2003-AR28, Class 2A1, VRN, 2.72%, 10/1/13 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.25%, 10/1/13 GSR Mortgage Loan Trust, Series 2005-AR1, Class 3A1, VRN, 2.86%, 10/1/13 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.66%, 10/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 1A1, VRN, 5.25%, 10/1/13 JPMorgan Mortgage Trust, Series 2005-A4, Class 2A1, VRN, 2.78%, 10/1/13 JPMorgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.89%, 10/1/13 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2 SEQ, VRN, 2.50%, 10/1/13 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.62%, 10/1/13 MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33 Merrill Lynch Mortgage Investors Trust, Series 2005-A2, Class A1, VRN, 2.53%, 10/1/13 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.65%, 10/1/13 Sequoia Mortgage Trust, Series 2012-1, Class 1A1, VRN, 2.87%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-K, Class 2A6, VRN, 4.73%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-Z, Class 2A2, VRN, 2.62%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR14, Class A1, VRN, 5.33%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 1A1, VRN, 2.69%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.68%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR2, Class 3A1, VRN, 2.66%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-14, Class 2A2, 5.50%, 10/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-9, Class 1A8, 5.50%, 7/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-AR10, Class 1A1, VRN, 6.07%, 10/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2008-1, Class 4A1, 5.75%, 2/25/38 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,959,631) SOVEREIGN GOVERNMENTS AND AGENCIES — 0.6% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%, 1/15/19 CANADA — 0.1% Hydro-Quebec, 8.40%, 1/15/22 Province of Ontario Canada, 5.45%, 4/27/16 Province of Ontario Canada, 1.00%, 7/22/16 Province of Ontario Canada, 1.60%, 9/21/16 COLOMBIA † Colombia Government International Bond, 4.375%, 7/12/21 ITALY † Italy Government International Bond, 6.875%, 9/27/23 MEXICO — 0.2% Mexico Government International Bond, 5.625%, 1/15/17 Mexico Government International Bond, MTN, 5.95%, 3/19/19 Mexico Government International Bond, 5.125%, 1/15/20 Mexico Government International Bond, MTN, 4.75%, 3/8/44 PERU † Peruvian Government International Bond, 6.55%, 3/14/37 Peruvian Government International Bond, 5.625%, 11/18/50 POLAND — 0.1% Poland Government International Bond, 5.125%, 4/21/21 SOUTH KOREA — 0.1% Export-Import Bank of Korea, 3.75%, 10/20/16 Korea Development Bank (The), 3.25%, 3/9/16 Korea Development Bank (The), 4.00%, 9/9/16 URUGUAY † Uruguay Government International Bond, 4.125%, 11/20/45 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $673,373) MUNICIPAL SECURITIES — 0.5% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%, 2/15/47 American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%, 2/15/50 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40 California GO, (Building Bonds), 7.55%, 4/1/39 California GO, (Building Bonds), 7.30%, 10/1/39 California GO, (Building Bonds), 7.60%, 11/1/40 Illinois GO, (Taxable Pension), 5.10%, 6/1/33 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39 Metropolitan Transportation Authority Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio Water Development Authority Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34 Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34 Port Authority of New York & New Jersey Rev., 4.46%, 10/1/62 Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40 Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36 Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41 San Francisco City & County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32 TOTAL MUNICIPAL SECURITIES (Cost $556,570) U.S. GOVERNMENT AGENCY SECURITIES — 0.4% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $486,933) ASSET-BACKED SECURITIES (3)† US Airways 2013-1 Class A Pass Through Trust, 3.95%, 11/15/25 (Cost $20,306) TEMPORARY CASH INVESTMENTS — 2.2% SSgA U.S. Government Money Market Fund U.S. Treasury Bills, 0.08%, 11/21/13 TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,785,550) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $110,853,437) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Sold Expiration Date Underlying Face Amount at Value ($) Unrealized Gain (Loss) ($) 3 U.S. Treasury 10-Year Notes December 2013 1 U.S. Treasury Ultra Long Bonds December 2013 Notes to Schedule of Investments FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation MTN - Medium Term Note SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Non-income producing. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $20,006. Final maturity date indicated, unless otherwise noted. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $971,577, which represented 0.8% of total net assets. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — U.S. Treasury Securities — — U.S. Government Agency Mortgage-Backed Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Sovereign Governments and Agencies — — Municipal Securities — — U.S. Government Agency Securities — — Asset-Backed Securities — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Capital Appreciation Fund September 30, 2013 VP Capital Appreciation - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 1.0% TransDigm Group, Inc. AUTO COMPONENTS — 1.1% BorgWarner, Inc. AUTOMOBILES — 2.6% Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 2.2% Brown-Forman Corp., Class B Constellation Brands, Inc., Class A BIOTECHNOLOGY — 2.5% Aegerion Pharmaceuticals, Inc. Alexion Pharmaceuticals, Inc. Grifols SA Regeneron Pharmaceuticals, Inc. BUILDING PRODUCTS — 2.7% Fortune Brands Home & Security, Inc. Lennox International, Inc. CAPITAL MARKETS — 2.6% Affiliated Managers Group, Inc. KKR & Co. LP Lazard Ltd. Class A CHEMICALS — 3.3% FMC Corp. Sherwin-Williams Co. (The) Westlake Chemical Corp. COMMERCIAL BANKS — 1.7% East West Bancorp., Inc. SVB Financial Group COMMERCIAL SERVICES AND SUPPLIES — 0.9% Stericycle, Inc. COMMUNICATIONS EQUIPMENT — 0.5% Palo Alto Networks, Inc. COMPUTERS AND PERIPHERALS — 1.5% NetApp, Inc. CONSTRUCTION AND ENGINEERING — 2.8% Chicago Bridge & Iron Co. NV New York Shares MasTec, Inc. Quanta Services, Inc. CONSTRUCTION MATERIALS — 0.5% Texas Industries, Inc. CONSUMER FINANCE — 1.4% Discover Financial Services CONTAINERS AND PACKAGING — 0.4% Rock Tenn Co., Class A DIVERSIFIED TELECOMMUNICATION SERVICES — 0.9% tw telecom, inc., Class A ELECTRICAL EQUIPMENT — 0.5% Acuity Brands, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.2% FLIR Systems, Inc. ENERGY EQUIPMENT AND SERVICES — 1.8% Atwood Oceanics, Inc. Dril-Quip, Inc. Frank's International NV FOOD AND STAPLES RETAILING — 3.9% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 0.5% Hain Celestial Group, Inc. (The) HEALTH CARE EQUIPMENT AND SUPPLIES — 1.9% Cooper Cos., Inc. (The) Teleflex, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.4% Catamaran Corp. HEALTH CARE TECHNOLOGY — 0.7% Cerner Corp. HOTELS, RESTAURANTS AND LEISURE — 1.4% Noodles & Co. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.6% Mohawk Industries, Inc. HOUSEHOLD PRODUCTS — 1.0% Church & Dwight Co., Inc. INTERNET AND CATALOG RETAIL — 3.1% Ctrip.com International Ltd. ADR Netflix, Inc. priceline.com, Inc. TripAdvisor, Inc. INTERNET SOFTWARE AND SERVICES — 2.7% CoStar Group, Inc. LinkedIn Corp., Class A Xoom Corp. IT SERVICES — 2.4% Alliance Data Systems Corp. LIFE SCIENCES TOOLS AND SERVICES — 1.0% Covance, Inc. MACHINERY — 3.6% Flowserve Corp. Middleby Corp. Pentair Ltd. WABCO Holdings, Inc. MEDIA — 5.2% AMC Networks, Inc. Discovery Communications, Inc. Class A Liberty Global plc Class A Lions Gate Entertainment Corp. Sirius XM Radio, Inc. OIL, GAS AND CONSUMABLE FUELS — 2.9% Cabot Oil & Gas Corp. Cobalt International Energy, Inc. Concho Resources, Inc. Pioneer Natural Resources Co. PHARMACEUTICALS — 3.4% Actavis, Inc. Perrigo Co. Zoetis, Inc. ROAD AND RAIL — 4.6% Canadian Pacific Railway Ltd. New York Shares Kansas City Southern SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.5% ARM Holdings plc Cree, Inc. NXP Semiconductor NV Xilinx, Inc. SOFTWARE — 6.0% CommVault Systems, Inc. Electronic Arts, Inc. NetSuite, Inc. Splunk, Inc. SPECIALTY RETAIL — 8.5% DSW, Inc., Class A GNC Holdings, Inc. Class A Lumber Liquidators Holdings, Inc. O'Reilly Automotive, Inc. PetSmart, Inc. Restoration Hardware Holdings, Inc. Ross Stores, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 4.3% Fifth & Pacific Cos., Inc. Hanesbrands, Inc. Michael Kors Holdings Ltd. PVH Corp. Under Armour, Inc. Class A WIRELESS TELECOMMUNICATION SERVICES — 2.4% SBA Communications Corp., Class A TOTAL COMMON STOCKS (Cost $279,040,420) TEMPORARY CASH INVESTMENTS — 1.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $1,385,783), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $1,359,131) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $1,660,621), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $1,630,956) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $1,663,809), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $1,630,957) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,133,019) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $286,173,439) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 10/31/13 ) USD GBP Credit Suisse AG 10/31/13 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Growth Fund September 30, 2013 VP Growth - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.0% AEROSPACE AND DEFENSE — 5.8% Boeing Co. (The) Honeywell International, Inc. Precision Castparts Corp. Textron, Inc. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 1.2% United Parcel Service, Inc., Class B AIRLINES — 0.3% Alaska Air Group, Inc. AUTOMOBILES — 1.6% Harley-Davidson, Inc. Tesla Motors, Inc. BEVERAGES — 4.6% Beam, Inc. Brown-Forman Corp., Class B Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 4.8% Alexion Pharmaceuticals, Inc. Amgen, Inc. Celgene Corp. 88 Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. CAPITAL MARKETS — 1.8% Franklin Resources, Inc. State Street Corp. CHEMICALS — 2.8% LyondellBasell Industries NV, Class A Monsanto Co. COMMERCIAL BANKS — 0.8% SunTrust Banks, Inc. COMMERCIAL SERVICES AND SUPPLIES — 0.5% Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 4.5% Ciena Corp. Cisco Systems, Inc. F5 Networks, Inc. QUALCOMM, Inc. Riverbed Technology, Inc. COMPUTERS AND PERIPHERALS — 6.5% Apple, Inc. EMC Corp. NetApp, Inc. Seagate Technology plc ELECTRICAL EQUIPMENT — 0.9% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Trimble Navigation Ltd. ENERGY EQUIPMENT AND SERVICES — 3.2% Core Laboratories NV Oceaneering International, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.1% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS — 1.5% Hershey Co. (The) Mead Johnson Nutrition Co. Pinnacle Foods, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 1.7% CareFusion Corp. DENTSPLY International, Inc. IDEXX Laboratories, Inc. Intuitive Surgical, Inc. 73 ResMed, Inc. HEALTH CARE PROVIDERS AND SERVICES — 1.5% Cardinal Health, Inc. Express Scripts Holding Co. HOTELS, RESTAURANTS AND LEISURE — 2.6% Las Vegas Sands Corp. Marriott International, Inc. Class A Starbucks Corp. HOUSEHOLD DURABLES — 1.0% Mohawk Industries, Inc. HOUSEHOLD PRODUCTS — 0.5% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 0.8% Danaher Corp. INSURANCE — 0.7% MetLife, Inc. INTERNET AND CATALOG RETAIL — 0.5% Amazon.com, Inc. 89 INTERNET SOFTWARE AND SERVICES — 5.7% Facebook, Inc., Class A Google, Inc., Class A LinkedIn Corp., Class A IT SERVICES — 3.0% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS AND SERVICES — 0.4% Waters Corp. MACHINERY — 1.3% Lincoln Electric Holdings, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc. MEDIA — 6.1% CBS Corp., Class B Comcast Corp., Class A Discovery Communications, Inc. Class C Scripps Networks Interactive, Inc. Class A Viacom, Inc., Class B MULTILINE RETAIL — 1.1% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 2.8% EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 4.5% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Zoetis, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.2% American Campus Communities, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 0.5% CBRE Group, Inc. ROAD AND RAIL — 1.6% Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.0% Altera Corp. Freescale Semiconductor Ltd. Linear Technology Corp. SOFTWARE — 5.6% Cadence Design Systems, Inc. CommVault Systems, Inc. Electronic Arts, Inc. Microsoft Corp. NetSuite, Inc. Oracle Corp. Splunk, Inc. SPECIALTY RETAIL — 5.2% Best Buy Co., Inc. Foot Locker, Inc. GNC Holdings, Inc. Class A Home Depot, Inc. (The) Lowe's Cos., Inc. Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 1.5% Coach, Inc. Hanesbrands, Inc. PVH Corp. TOBACCO — 2.2% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $4,527,732) EXCHANGE-TRADED FUNDS — 0.3% iShares Russell 1000 Growth Index Fund (Cost $16,686) TOTAL INVESTMENT SECURITIES — 97.3% (Cost $4,544,418) OTHER ASSETS AND LIABILITIES — 2.7% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Income & Growth Fund September 30, 2013 VP Income & Growth - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.0% AEROSPACE AND DEFENSE — 5.2% Boeing Co. (The) Exelis Inc. General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AUTO COMPONENTS — 0.4% Gentex Corp. BEVERAGES — 1.8% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY — 1.5% Amgen, Inc. CAPITAL MARKETS — 1.2% Franklin Resources, Inc. Janus Capital Group, Inc. T. Rowe Price Group, Inc. CHEMICALS — 3.9% Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMERCIAL BANKS — 2.2% Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.8% Pitney Bowes, Inc. COMMUNICATIONS EQUIPMENT — 3.5% Cisco Systems, Inc. Harris Corp. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 6.5% Apple, Inc. Hewlett-Packard Co. Lexmark International, Inc., Class A Seagate Technology plc Western Digital Corp. CONTAINERS AND PACKAGING — 1.7% Avery Dennison Corp. Packaging Corp. of America Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 3.2% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 4.1% AT&T, Inc. BCE, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.8% Edison International Pinnacle West Capital Corp. Portland General Electric Co. ELECTRICAL EQUIPMENT — 2.2% Emerson Electric Co. Rockwell Automation, Inc. ENERGY EQUIPMENT AND SERVICES — 0.7% Ensco plc, Class A FOOD AND STAPLES RETAILING — 1.4% Kroger Co. (The) Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.9% Archer-Daniels-Midland Co. General Mills, Inc. HEALTH CARE EQUIPMENT AND SUPPLIES — 4.3% Abbott Laboratories Becton Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. Stryker Corp. HOTELS, RESTAURANTS AND LEISURE — 0.4% International Game Technology HOUSEHOLD DURABLES — 1.7% Garmin Ltd. Newell Rubbermaid, Inc. HOUSEHOLD PRODUCTS — 1.9% Clorox Co. Energizer Holdings, Inc. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 1.5% 3M Co. General Electric Co. INSURANCE — 4.9% ACE Ltd. Aflac, Inc. American International Group, Inc. Cincinnati Financial Corp. MetLife, Inc. Protective Life Corp. Sun Life Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE AND SERVICES — 0.9% Google, Inc., Class A IT SERVICES — 3.3% Accenture plc, Class A International Business Machines Corp. Leidos Holdings, Inc. Science Applications International Corp. LEISURE EQUIPMENT AND PRODUCTS — 1.8% Hasbro, Inc. Mattel, Inc. MEDIA — 1.1% Regal Entertainment Group, Class A Thomson Reuters Corp. Time Warner, Inc. MULTI-UTILITIES — 0.8% CenterPoint Energy, Inc. MULTILINE RETAIL — 1.0% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.3% Chevron Corp. ConocoPhillips Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. Phillips 66 Valero Energy Corp. PAPER AND FOREST PRODUCTS — 0.3% International Paper Co. PHARMACEUTICALS — 8.3% AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.7% Senior Housing Properties Trust SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Intel Corp. KLA-Tencor Corp. Texas Instruments, Inc. SOFTWARE — 4.3% Activision Blizzard, Inc. CA, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 4.0% American Eagle Outfitters, Inc. Best Buy Co., Inc. GameStop Corp., Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. Staples, Inc. TOBACCO — 3.3% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Universal Corp. TOTAL COMMON STOCKS (Cost $207,847,813) TEMPORARY CASH INVESTMENTS — 0.5% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $281,886), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $276,465) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $337,792), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $331,758) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $338,441), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $331,758) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,450,950) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $209,298,763) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP International Fund September 30, 2013 VP International - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.1% AUSTRALIA — 3.9% BHP Billiton Ltd. Commonwealth Bank of Australia CSL Ltd. Iluka Resources Ltd. AUSTRIA — 0.1% Erste Group Bank AG BELGIUM — 0.8% Anheuser-Busch InBev NV BRAZIL — 0.2% Itau Unibanco Holding SA Preference Shares CANADA — 0.7% Canadian Pacific Railway Ltd. CHINA — 1.6% Ctrip.com International Ltd. ADR Haier Electronics Group Co. Ltd. Tencent Holdings Ltd. DENMARK — 1.5% GN Store Nord A/S Novo Nordisk A/S B Shares Pandora A/S FINLAND — 0.7% Sampo A Shares FRANCE — 15.8% Accor SA Air Liquide SA AXA SA BNP Paribas SA Carrefour SA Cie Generale d'Optique Essilor International SA Danone SA Dassault Systemes SA European Aeronautic Defence and Space Co. NV Iliad SA L'Oreal SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA Technip SA Valeo SA Vallourec SA GERMANY — 7.1% adidas AG Bayer AG Brenntag AG Continental AG Daimler AG Deutsche Boerse AG Henkel AG & Co. KGaA Preference Shares Sky Deutschland AG HONG KONG — 1.7% AIA Group Ltd. BOC Hong Kong Holdings Ltd. Sands China Ltd. INDIA — 1.7% Idea Cellular Ltd. Tata Consultancy Services Ltd. Tata Motors Ltd. ADR IRELAND — 1.0% Bank of Ireland Ryanair Holdings plc ADR ITALY — 2.7% ENI SpA Luxottica Group SpA Prada SpA UniCredit SpA JAPAN — 19.3% Bridgestone Corp. Daikin Industries Ltd. Daito Trust Construction Co. Ltd. FANUC Corp. Fuji Heavy Industries Ltd. Japan Tobacco, Inc. Kakaku.com, Inc. KDDI Corp. Keyence Corp. Kubota Corp. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mizuho Financial Group, Inc. Murata Manufacturing Co. Ltd. Nidec Corp. Oriental Land Co. Ltd. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. Toshiba Corp. Toyota Motor Corp. Unicharm Corp. Yahoo Japan Corp. MEXICO — 0.6% Cemex SAB de CV ADR NETHERLANDS — 3.9% Akzo Nobel NV ASML Holding NV ING Groep NV CVA Koninklijke DSM NV NORWAY — 0.5% DNB ASA Schibsted ASA RUSSIA — 1.1% Magnit OJSC GDR Yandex NV A Shares SPAIN — 1.6% Banco Popular Espanol SA Inditex SA SWEDEN — 4.0% SKF AB B Shares Svenska Cellulosa AB B Shares Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares SWITZERLAND — 9.4% Adecco SA Cie Financiere Richemont SA Givaudan SA Holcim Ltd. Novartis AG Roche Holding AG Sika AG Syngenta AG UBS AG TAIWAN — 0.5% Taiwan Semiconductor Manufacturing Co. Ltd. ADR UNITED KINGDOM — 18.7% Ashtead Group plc Associated British Foods plc BG Group plc British American Tobacco plc BT Group plc Burberry Group plc Capita Group plc (The) Compass Group plc Diageo plc Experian plc International Consolidated Airlines Group SA Johnson Matthey plc Kingfisher plc Lloyds Banking Group plc National Grid plc Next plc Rio Tinto plc Rolls-Royce Holdings plc Schroders plc Standard Chartered plc Telecity Group plc Unilever plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $202,214,813) TEMPORARY CASH INVESTMENTS — 0.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $158,908), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $155,852) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $190,424), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $187,022) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $190,790), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $187,023) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $817,947) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $203,032,760) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Consumer Discretionary % Financials % Industrials % Consumer Staples % Materials % Health Care % Information Technology % Energy % Telecommunication Services % Utilities % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Large Company Value Fund September 30, 2013 VP Large Company Value - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.6% AEROSPACE AND DEFENSE — 2.1% General Dynamics Corp. Honeywell International, Inc. Raytheon Co. Textron, Inc. AIRLINES — 0.4% Southwest Airlines Co. AUTO COMPONENTS — 0.2% Autoliv, Inc. AUTOMOBILES — 1.3% Ford Motor Co. BEVERAGES — 0.4% PepsiCo, Inc. BIOTECHNOLOGY — 0.5% Amgen, Inc. Gilead Sciences, Inc. CAPITAL MARKETS — 4.2% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) BlackRock, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS — 0.8% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A COMMERCIAL BANKS — 6.2% KeyCorp PNC Financial Services Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 0.9% ADT Corp. (The) Tyco International Ltd. COMMUNICATIONS EQUIPMENT — 3.7% Cisco Systems, Inc. F5 Networks, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 1.4% Apple, Inc. NetApp, Inc. CONSUMER FINANCE — 0.8% Capital One Financial Corp. CONTAINERS AND PACKAGING — 0.2% Avery Dennison Corp. DIVERSIFIED FINANCIAL SERVICES — 8.9% Bank of America Corp. Berkshire Hathaway, Inc., Class B Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.4% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 3.0% American Electric Power Co., Inc. NV Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.9% Eaton Corp. plc ENERGY EQUIPMENT AND SERVICES — 2.8% Baker Hughes, Inc. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD AND STAPLES RETAILING — 2.4% CVS Caremark Corp. Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS — 0.4% Mondelez International, Inc. Class A HEALTH CARE EQUIPMENT AND SUPPLIES — 2.9% Abbott Laboratories Medtronic, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% Aetna, Inc. Premier, Inc., Class A Quest Diagnostics, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 0.6% Carnival Corp. HOUSEHOLD PRODUCTS — 2.6% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.4% General Electric Co. INSURANCE — 6.8% Allstate Corp. (The) American International Group, Inc. Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) MACHINERY — 1.6% Caterpillar, Inc. Ingersoll-Rand plc PACCAR, Inc. MEDIA — 3.0% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. METALS AND MINING — 1.1% Freeport-McMoRan Copper & Gold, Inc. MULTI-UTILITIES — 0.5% PG&E Corp. MULTILINE RETAIL — 1.7% Macy's, Inc. Target Corp. OIL, GAS AND CONSUMABLE FUELS — 13.4% Apache Corp. Chevron Corp. Exxon Mobil Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Royal Dutch Shell plc, Class A Total SA ADR PAPER AND FOREST PRODUCTS — 0.6% International Paper Co. PHARMACEUTICALS — 8.4% Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 2.8% Applied Materials, Inc. Intel Corp. Microchip Technology, Inc. SOFTWARE — 2.3% Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 0.5% Lowe's Cos., Inc. TOBACCO — 0.3% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $10,214,606) TEMPORARY CASH INVESTMENTS — 1.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $41,952), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $41,145) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $50,272), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $49,374) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $50,369), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $49,374) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $215,938) TOTAL INVESTMENT SECURITIES — 100.2% (Cost $10,430,544) OTHER ASSETS AND LIABILITIES — (0.2)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD EUR UBS AG 10/31/13 Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Mid Cap Value Fund September 30, 2013 VP Mid Cap Value - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 94.5% AEROSPACE AND DEFENSE — 3.3% General Dynamics Corp. Northrop Grumman Corp. Raytheon Co. Textron, Inc. AIRLINES — 1.1% Southwest Airlines Co. AUTO COMPONENTS — 0.5% Autoliv, Inc. BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.9% Charles Schwab Corp. (The) Franklin Resources, Inc. LPL Financial Holdings, Inc. Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 5.0% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. KeyCorp PNC Financial Services Group, Inc. (The) SunTrust Banks, Inc. Westamerica Bancorp. COMMERCIAL SERVICES AND SUPPLIES — 6.7% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMPUTERS AND PERIPHERALS — 1.0% SanDisk Corp. Western Digital Corp. CONTAINERS AND PACKAGING — 1.2% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.6% CenturyLink, Inc. tw telecom, inc., Class A ELECTRIC UTILITIES — 5.6% Empire District Electric Co. (The) Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities Portland General Electric Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 1.5% ABB Ltd. ADR Brady Corp., Class A Regal-Beloit Corp. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.7% Molex, Inc., Class A TE Connectivity Ltd. ENERGY EQUIPMENT AND SERVICES — 1.0% Cameron International Corp. Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 1.6% Sysco Corp. FOOD PRODUCTS — 3.9% ConAgra Foods, Inc. General Mills, Inc. Hillshire Brands Co. Kellogg Co. Kraft Foods Group, Inc. Mondelez International, Inc. Class A GAS UTILITIES — 1.7% AGL Resources, Inc. Laclede Group, Inc. (The) Southwest Gas Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 6.6% Becton Dickinson and Co. Boston Scientific Corp. CareFusion Corp. Medtronic, Inc. STERIS Corp. Stryker Corp. Varian Medical Systems, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.9% CIGNA Corp. Humana, Inc. LifePoint Hospitals, Inc. Patterson Cos., Inc. Quest Diagnostics, Inc. HOTELS, RESTAURANTS AND LEISURE — 2.1% Carnival Corp. CEC Entertainment, Inc. International Game Technology INDUSTRIAL CONGLOMERATES — 1.0% Koninklijke Philips Electronics NV INSURANCE — 7.3% ACE Ltd. Allstate Corp. (The) Aon plc Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Reinsurance Group of America, Inc. Symetra Financial Corp. Travelers Cos., Inc. (The) Unum Group LEISURE EQUIPMENT AND PRODUCTS — 0.4% Hasbro, Inc. LIFE SCIENCES TOOLS AND SERVICES — 1.5% Agilent Technologies, Inc. Bio-Rad Laboratories, Inc. Class A MACHINERY — 0.7% Kaydon Corp. Xylem, Inc. METALS AND MINING — 1.8% Newmont Mining Corp. Nucor Corp. MULTI-UTILITIES — 2.4% Consolidated Edison, Inc. NorthWestern Corp. PG&E Corp. MULTILINE RETAIL — 0.9% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 7.6% Apache Corp. Devon Energy Corp. Imperial Oil Ltd. Murphy Oil Corp. Peabody Energy Corp. Southwestern Energy Co. Williams Partners LP PHARMACEUTICALS — 1.7% Hospira, Inc. Mallinckrodt plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 5.0% American Tower Corp. Annaly Capital Management, Inc. Boston Properties, Inc. Corrections Corp. of America Federal Realty Investment Trust Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 1.0% Heartland Express, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 4.8% Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd. KLA-Tencor Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. Teradyne, Inc. SPECIALTY RETAIL — 1.5% Bed Bath & Beyond, Inc. Lowe's Cos., Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Coach, Inc. THRIFTS AND MORTGAGE FINANCE — 1.3% Capitol Federal Financial, Inc. People's United Financial, Inc. WIRELESS TELECOMMUNICATION SERVICES — 0.5% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $316,115,025) EXCHANGE-TRADED FUNDS — 3.3% iShares Russell Midcap Value Index Fund (Cost $10,836,094) TEMPORARY CASH INVESTMENTS — 2.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $1,685,893), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $1,653,469) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $2,020,251), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $1,984,162) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $2,024,129), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $1,984,163) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,677,771) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $335,628,890) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CAD JPMorgan Chase Bank N.A. 10/31/13 ) USD 2,118,241 CHF 1,932,323 Credit Suisse AG 10/31/13 ) USD 3,602,561 EUR 2,663,529 UBS AG 10/31/13 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CHF - Swiss Franc EUR - Euro USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Ultra ® Fund September 30, 2013 VP Ultra - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 100.9% AEROSPACE AND DEFENSE — 3.4% Boeing Co. (The) United Technologies Corp. AUTO COMPONENTS — 0.6% BorgWarner, Inc. AUTOMOBILES — 1.4% Tesla Motors, Inc. BEVERAGES — 1.3% Coca-Cola Co. (The) BIOTECHNOLOGY — 8.0% Alexion Pharmaceuticals, Inc. ARIAD Pharmaceuticals, Inc. Celgene Corp. Gilead Sciences, Inc. Regeneron Pharmaceuticals, Inc. BUILDING PRODUCTS — 0.5% Lennox International, Inc. CAPITAL MARKETS — 1.9% Franklin Resources, Inc. T. Rowe Price Group, Inc. CHEMICALS — 3.1% Ecolab, Inc. Monsanto Co. COMMUNICATIONS EQUIPMENT — 2.3% QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 7.2% Apple, Inc. EMC Corp. CONSUMER FINANCE — 1.0% American Express Co. DIVERSIFIED FINANCIAL SERVICES — 2.0% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT — 3.0% Eaton Corp. plc Emerson Electric Co. ENERGY EQUIPMENT AND SERVICES — 2.0% Core Laboratories NV Schlumberger Ltd. FOOD AND STAPLES RETAILING — 3.7% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS — 1.5% Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT AND SUPPLIES — 0.7% St. Jude Medical, Inc. Varian Medical Systems, Inc. HEALTH CARE PROVIDERS AND SERVICES — 3.2% Catamaran Corp. Express Scripts Holding Co. UnitedHealth Group, Inc. HEALTH CARE TECHNOLOGY — 1.0% Cerner Corp. HOTELS, RESTAURANTS AND LEISURE — 5.2% McDonald's Corp. Starbucks Corp. Wynn Resorts Ltd. HOUSEHOLD PRODUCTS — 1.2% Colgate-Palmolive Co. INSURANCE — 1.3% MetLife, Inc. INTERNET AND CATALOG RETAIL — 2.5% Amazon.com, Inc. INTERNET SOFTWARE AND SERVICES — 10.0% Baidu, Inc. ADR Facebook, Inc., Class A Google, Inc., Class A LinkedIn Corp., Class A Tencent Holdings Ltd. Yelp, Inc. IT SERVICES — 3.7% MasterCard, Inc., Class A Teradata Corp. Visa, Inc., Class A MACHINERY — 4.4% Cummins, Inc. Donaldson Co., Inc. Parker-Hannifin Corp. WABCO Holdings, Inc. Wabtec Corp. MEDIA — 3.0% Time Warner, Inc. Walt Disney Co. (The) OIL, GAS AND CONSUMABLE FUELS — 2.8% Concho Resources, Inc. EOG Resources, Inc. Noble Energy, Inc. Occidental Petroleum Corp. PERSONAL PRODUCTS — 0.8% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 1.5% Pfizer, Inc. PROFESSIONAL SERVICES — 0.8% Nielsen Holdings NV SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.4% Altera Corp. Linear Technology Corp. SOFTWARE — 5.1% Microsoft Corp. NetSuite, Inc. Oracle Corp. Salesforce.com, Inc. VMware, Inc., Class A Workday, Inc. SPECIALTY RETAIL — 4.3% Home Depot, Inc. (The) O'Reilly Automotive, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc. TEXTILES, APPAREL AND LUXURY GOODS — 2.9% Burberry Group plc NIKE, Inc., Class B Under Armour, Inc. Class A TOBACCO — 2.2% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $121,552,338) EXCHANGE-TRADED FUNDS — 0.1% iShares Russell 1000 Growth Index Fund (Cost $234,782) TEMPORARY CASH INVESTMENTS — 0.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $71,053), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $69,686) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $85,145), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $83,624) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $85,308), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $83,624) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $365,730) TOTAL INVESTMENT SECURITIES — 101.1% (Cost $122,152,850) OTHER ASSETS AND LIABILITIES — (1.1)% ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CHF Credit SuisseAG 10/31/13 ) USD GBP 793,763 Credit Suisse AG 10/31/13 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc GBP - British Pound USD - United States Dollar Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Value Fund September 30, 2013 VP Value - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.1% AEROSPACE AND DEFENSE — 2.0% Boeing Co. (The) General Dynamics Corp. Northrop Grumman Corp. Raytheon Co. Textron, Inc. AIR FREIGHT AND LOGISTICS — 0.3% United Parcel Service, Inc., Class B AIRLINES — 1.0% Japan Airlines Co. Ltd. Southwest Airlines Co. AUTOMOBILES — 1.2% General Motors Co. Honda Motor Co., Ltd. Toyota Motor Corp. BEVERAGES — 0.7% Dr Pepper Snapple Group, Inc. CAPITAL MARKETS — 4.9% Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) LPL Financial Holdings, Inc. Northern Trust Corp. State Street Corp. COMMERCIAL BANKS — 6.4% Comerica, Inc. Commerce Bancshares, Inc. Cullen/Frost Bankers, Inc. PNC Financial Services Group, Inc. (The) U.S. Bancorp Wells Fargo & Co. COMMERCIAL SERVICES AND SUPPLIES — 4.7% ADT Corp. (The) Republic Services, Inc. Tyco International Ltd. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.9% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS AND PERIPHERALS — 3.2% Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. QLogic Corp. Seagate Technology plc CONTAINERS AND PACKAGING — 0.6% Bemis Co., Inc. Sonoco Products Co. DIVERSIFIED FINANCIAL SERVICES — 3.0% Berkshire Hathaway, Inc., Class A 55 JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 2.6% AT&T, Inc. CenturyLink, Inc. ELECTRIC UTILITIES — 3.0% Great Plains Energy, Inc. Southern Co. Westar Energy, Inc. Xcel Energy, Inc. ELECTRICAL EQUIPMENT — 0.2% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.4% Molex, Inc. ENERGY EQUIPMENT AND SERVICES — 0.2% Helmerich & Payne, Inc. FOOD AND STAPLES RETAILING — 1.6% CVS Caremark Corp. Sysco Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.2% ConAgra Foods, Inc. Hillshire Brands Co. Kellogg Co. Mondelez International, Inc. Class A Unilever CVA GAS UTILITIES — 0.3% Laclede Group, Inc. (The) HEALTH CARE EQUIPMENT AND SUPPLIES — 5.1% Becton Dickinson and Co. Boston Scientific Corp. CareFusion Corp. Medtronic, Inc. Stryker Corp. Varian Medical Systems, Inc. Zimmer Holdings, Inc. HEALTH CARE PROVIDERS AND SERVICES — 2.2% LifePoint Hospitals, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS AND LEISURE — 1.7% Carnival Corp. International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD PRODUCTS — 2.6% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES — 3.8% General Electric Co. Koninklijke Philips Electronics NV INSURANCE — 4.4% ACE Ltd. Aflac, Inc. Allstate Corp. (The) Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. MetLife, Inc. Reinsurance Group of America, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET AND CATALOG RETAIL — 0.2% Expedia, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.2% Agilent Technologies, Inc. MACHINERY — 0.2% Xylem, Inc. MEDIA — 0.3% Walt Disney Co. (The) METALS AND MINING — 0.6% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTI-UTILITIES — 1.2% PG&E Corp. MULTILINE RETAIL — 0.6% Target Corp. OIL, GAS AND CONSUMABLE FUELS — 18.0% Apache Corp. Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Imperial Oil Ltd. Occidental Petroleum Corp. Peabody Energy Corp. Royal Dutch Shell plc, Class A Southwestern Energy Co. Total SA Ultra Petroleum Corp. Williams Partners LP PHARMACEUTICALS — 8.2% Eli Lilly & Co. Hospira, Inc. Johnson & Johnson Mallinckrodt plc Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.9% Annaly Capital Management, Inc. Corrections Corp. of America Piedmont Office Realty Trust, Inc., Class A ROAD AND RAIL — 0.8% Heartland Express, Inc. Werner Enterprises, Inc. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.2% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd. Maxim Integrated Products, Inc. Teradyne, Inc. SOFTWARE — 0.9% Microsoft Corp. NICE Systems Ltd. ADR Oracle Corp. SPECIALTY RETAIL — 1.0% Bed Bath & Beyond, Inc. Lowe's Cos., Inc. TEXTILES, APPAREL AND LUXURY GOODS — 0.2% Coach, Inc. THRIFTS AND MORTGAGE FINANCE — 0.4% People's United Financial, Inc. TOTAL COMMON STOCKS (Cost $686,423,906) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.375%, 9/30/18, valued at $3,254,245), in a joint trading account at 0.03%, dated 9/30/13, due 10/1/13 (Delivery value $3,191,658) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 6.25%, 5/15/30, valued at $3,899,650), in a joint trading account at 0.01%, dated 9/30/13, due 10/1/13 (Delivery value $3,829,988) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.75%, 5/15/22, valued at $3,907,136), in a joint trading account at 0.02%, dated 9/30/13, due 10/1/13 (Delivery value $3,829,989) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $16,750,526) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $703,174,432) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) ($) USD CAD 16,773,335 JPMorgan Chase Bank N.A. 10/31/13 ) USD EUR 16,159,220 UBS AG 10/31/13 ) USD 6,396,233 JPY Credit Suisse AG 10/31/13 ) ) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro JPY - Japanese Yen USD - United States Dollar † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — — 3. Federal Tax Information As of September 30, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings VP Vista SM Fund September 30, 2013 VP Vista - Schedule of Investments SEPTEMBER 30, 2013 (UNAUDITED) Shares/
